METHODS FOR FABRICATING SILICON-BASED ELECTRODES COMPRISING NATURALLY OCCURRING CARBONACEOUS FILAMENTS AND BATTERY CELLS UTILIZING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0287129 A1) and further in view of Kawakami (US 2017/0200943 A1).
Regarding claims 1-5, 13, and 15-17, Park et al. teach a method for fabricating an electrode (Abstract), the method comprising: coating a current collector with a slurry to form a coated current collector (Paragraphs 0003, 0008, and 0026), wherein the slurry includes:
a dry fraction comprising: silicon particles (Paragraph 0029), one or more polymeric binders (Paragraph 0028), and one or more solvents (Paragraph 0028); and
heat treating the coated current collector to produce the electrode comprising a layer of silicon-based host material (Paragraph 0032 discloses mixture is pyrolyzed in a reducing atmosphere.), subsequently assembling the battery cell by disposing the negative electrode and a positive electrode in an electrolyte (Paragraph 0056 indicates the cell is formed by disposing the negative and positive electrodes in an electrolyte, i.e. by forming the battery cell such that the anode and cathode will be in contact with the electrolyte so as to be disposed in the electrolyte.)
However, while Park et al. teach the addition of carbon fibers (Paragraph 0029 discloses silicon particles and carbon fibers provide the dry fraction.) they do not teach wherein the carbon is one or more types of naturally occurring carbonaceous filaments, wherein the one or more naturally occurring carbonaceous filaments comprises an average length of about 1 µm to about 50 µm and an average diameter of about 1 nm to about 500 nm. 
Kawakami et al. teach a method of making a slurry for an electrode structure wherein the slurry comprises silicon, flake graphite, binder, and a bio-nanofiber comprised of chitin, cellulose, or chitosan (Paragraph 0065). Further, the bio-nanofibers of chitin, cellulose, and chitosan comprises an average length of about 1 µm to about 50 µm and an average diameter of about 1 nm to about 500 nm (Paragraph 0060 discloses the bio-nanofibers have a diameter of 4-100 nm and a length of 2 µm or more.).
Therefore, it would have been obvious to modify the carbon fibers of Park with the naturally occurring carbonaceous filaments of Kawakami in order to increase ion conductivity, and to suppress the expansion of the electrode layer during lithiation.
Regarding claims 6, 7, 19, and 20, the combination of Park and Kawakami teach the method of claims 1 and 13. Further, Kawakmai et al. teach wherein the dry fraction further comprises conductive carbon up to about 10 wt.% conductive carbon (Paragraph 0066 discloses flake graphite as a conductive additive in the range of 10-50 wt.%).
Therefore, it would have been obvious to modify the carbon fibers of Park with the naturally occurring carbonaceous filaments of Kawakami in order to increase ion conductivity, and to suppress the expansion of the electrode layer during lithiation.
Regarding claims 10 and 18, the combination of Park and Kawakami teach the method of claims 1 and 13. Further, Kawakmai et al. teach wherein the dry fraction comprises about 5 wt.% (Paragraph 0066 discloses 20-80 wt.% silicon, 3-20 wt.% binder, 1-5 wt.% bio-nanofibers.)
Therefore, it would have been obvious to modify the carbon fibers of Park with the naturally occurring carbonaceous filaments of Kawakami in order to increase ion conductivity, and to suppress the expansion of the electrode layer during lithiation.
Regarding claims 11 and 12, the combination of Park and Kawakami teach the method of claim 1. Further, Park et al. teach wherein the heat treating comprises heating the coated current collector a temperature between 250-1200 degrees C (Paragraph 0032 discloses pyrolzing the slurry at 900-1350 degrees C.) in an atmosphere substantially free of oxygenated gases (Paragraph 0032 discloses in an inert atmosphere such as in vacuum or under an inert gas such as argon or helium.)
Regarding claim 14, the combination of Park and Kawakami teach the method of claim 1. Further, Kawakami teach wherein the thickness of the silicon-based host material layer is about 20-50 µm (Paragraph 0066 discloses 10-50 µm.)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0287129 A1) and further in view of Kawakami (US 2017/0200943 A1) and further in view of Muthu et al. (US 2011/0143206 A1).
Regarding claims 8 and 9, the combination of Park and Kawakami teach the method of claim 1. However, they do not teach wherein the dry fraction further comprises one or more synthetic carbonaceous filaments, wherein the one or more synthetic carbonaceous filaments include nylon, modacrylic, olefin, acrylic, polyester, rayon, vinyon, polyethylene, polyether-
Muthu et al. teach wherein the dry fraction for an electrode slurry further comprises one or more synthetic carbonaceous filaments, wherein the one or more synthetic carbonaceous filaments include nylon, modacrylic, olefin, acrylic, polyester, rayon, vinyon, polyethylene, polyether-polyurea copolymers, vinalon, aramids, polybenzimidazole, polylactic acid, polyhydroquinone-diimidazopyridine, thermoset liquid-crystalline polyoxazoles, aromatic polyesters, and derclon (Paragraph 027 discloses polylactic acid for use in an electrode mix along with chitosan.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Kawakami with Muthu in order to decrease resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729